DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, none of the prior art of record or any obvious combination thereof teaches a controller configured to execute a full-cut processing in which the controller controls the full-cut unit to fully cut the printing medium into a leading printing medium located downstream of the unit in the conveying portion and a succeeding printing medium located upstream of the unit in a conveying direction, a particular processing in which the controller controls the motor to establish a state in which the leading printing medium is nipped between the roller and the nip member and a printing and conveying processing in which the controller controls the conveyor to convey the succeeding printing medium downstream in the conveying direction while controlling the printing device to perform printing on the succeeding printing medium in the state in which the leading printing medium is nipped between the roller and the nip member as required in claim 1, or a backward conveying processing on the succeeding printing medium as required by claim 10, or an obtaining processing as required by claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/             Primary Examiner, Art Unit 2853